Citation Nr: 1521281	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-18 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, including as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease (CAD) status post stenting, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2011 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2014, the Veteran testified before the undersigned at a hearing via video-conference.  A transcript is associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran had presumptive exposure to herbicides, including Agent Orange, nor is there probative evidence of exposure to such.

2.  The preponderance of the evidence shows that diabetes mellitus type II was not present in service or within one year of separation and is not otherwise related to service.  

3.  The preponderance of the evidence shows that CAD status post stenting was not present in service or within one year of separation and is not otherwise related to service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).

2.  The criteria for service connection for CAD status post stenting have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2010 that informed him of his duty and the VA's duty for obtaining evidence, including on the basis of herbicide exposure.  The letter also met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, Social Security Administration records, and identified post-service VA and private treatment records have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.
The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claims.  However, as his service and post-service treatment records fail to suggest that he developed diabetes mellitus type II or CAD status post stenting during or soon after service, and the probative evidence of record fails to indicate that he was exposed to Agent Orange during service, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  Personnel records were obtained and in February 2011, VA issued a Memorandum making a Formal Finding of a lack of information required to verify herbicide exposure.

The Veteran has been afforded a hearing in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the person who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the undersigned noted the bases of the prior determinations and the elements that were lacking to substantiate the claims for service connection for diabetes mellitus type II and CAD.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims (i.e., herbicide exposure) and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits, as he focused on how he believed he was exposed to herbicide.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Analysis

The Veteran contends that his currently-diagnosed diabetes mellitus and CAD are related to service.  Specifically, he contends that he developed both disabilities as the result of exposure to herbicide when he served in Japan during the Vietnam era.  The Veteran does not contend, and the evidence does not indicate, that these disabilities are related to service in any other way; thus, the Board will not address other theories of service connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus and CAD, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for certain diseases, including diabetes mellitus type II and CAD, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

Diabetes mellitus type II and CAD are enumerated diseases under 38 C.F.R. § 3.309(a) and (e).  The Veteran testified at his July 2014 hearing that he did not set foot on land in the Republic of Vietnam.  The record does not show, nor is it contended, that he served in other locations involving duty or visitation in Vietnam; indeed, the Veteran has denied such service.  Rather, the Veteran asserts that he was exposed to Agent Orange while serving in Japan during the Vietnam era.  

Specifically, the Veteran served at Camp Zama in Japan from December 1966 to December 1968 as a Medical Corpsman and specialist, providing medical services to wounded soldiers who were helicoptered in from the Republic of Vietnam.  His duties included helping to remove and dispose of the clothing worn by wounded persons who had come from Vietnam.  In a November 2011 submission, the Veteran describes a rash he developed after handling the clothing and at his hearing testified that he has had recurrent symptoms of this rash on and off since 1968.  

Essentially the Veteran asserts that handling the clothing should be given the same presumption that service on the landmass or in the inland waters of Vietnam is given, based on the possibility that the clothing was exposed to herbicides in Vietnam.  The VA Adjudication Procedure Manual Rewrite M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, Subsection 10.r states, "there is no presumption of 'secondary exposure' based on...handling equipment once used in Vietnam."  Accordingly, the Veteran is not entitled to the presumption of herbicide exposure under the provisions at 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313; and M21-1MR, IV.ii.2.C.10.  

The Board also finds that the Veteran is not entitled to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309, as neither diabetes mellitus nor CAD manifested within one year of separation from service.  The Veteran has not asserted that diabetes mellitus or CAD had its onset within one year of separation.  Further, he separated from service in July 1969, and VA and private treatment records show he was not diagnosed with diabetes mellitus or CAD until more than 30 years later.  

As he meets the criteria for neither presumptive exposure to herbicide nor manifestation within one year of separation, the Veteran is not eligible for presumptive service connection for diabetes mellitus or CAD.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran may still establish exposure to herbicide by a preponderance of the evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  He contends that he was so exposed because he handled the clothing of servicemembers coming to Japan from Vietnam for medical treatment.  He asserts the clothing was contaminated with herbicide because it came from Vietnam.

To support his assertion of in-service herbicide exposure, the Veteran testified that he was treated for a rash in service that he believes was caused by herbicides.  STRs show that the Veteran complained of a rash on his hands and neck for two weeks in September 1967 that was diagnosed as acute contact dermatitis.  The only other skin complaint in the STRs is for measles in April 1969.  His June 1969 separation examination shows normal skin and the contemporaneous report of medical history shows boils connected to the diagnosis of measles, but no other skin diagnoses.  At his July 2014 hearing he testified that the rash never spread beyond his face, hands, and neck but that he has used Benadryl, Calamine lotion, and anti-itch medicine for 30 years.  However, he also stated that after three or four days the rash would heal up and "most of the time [it] was going away."  The Veteran testified that when he picked up the uniforms he remembered "some of the GIs saying 'watch out, doc, that thing is full of Agent Orange.'"  He also remembered smelling "a chemical of some type like jet fuel or something."  (See hearing transcript at 5-6.)  

Lay evidence may be competent on a variety of matters.  Jandreau, 492 F.3d at 1377 n.4.  However, the Veteran's lay testimony is not competent to establish that the clothing he handled was actually contaminated by herbicides or Agent Orange.  The ability to identify Agent Orange on sight or smell is not within the ordinary knowledge of a lay person.  This Veteran has not demonstrated any experience with herbicides or chemicals that would have allowed him to recognize it in service.  Moreover, he has provided no indication that he is competent to identify or distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6).  Bardwell, 24 Vet. App. 36.  Similarly, while the Veteran is competent to report the words of the GIs, the evidence has not demonstrated that those individuals were competent to identify or distinguish herbicides.  Id.

The Veteran is competent to testify to recurring rash symptoms; however, he is not competent to opine that a rash was the result of herbicide exposure.  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of a rash falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Evidence has not been submitted to show that the Veteran has the medical expertise to provide a probative opinion regarding the etiological relationship between his rash and potential herbicide exposure.  The issue of whether any rash was caused by any herbicide is too complex to be within the common knowledge of a non-expert such as the Veteran.

Moreover, the Board observes the April 2010 VA environmental examination wherein the Veteran reported that he was exposed to herbicides from handling contaminated clothing.  However, there is no indication in the examination report that the VA physician did anything more than record the Veteran's assertion.  A bare transcription in a medical record of a veteran's self-reported history, unenhanced by medical analysis, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Because there is nothing in the examination report indicating that the physician evaluated the Veteran's contention, or concluded that the Veteran was exposed to herbicides through handling clothing, the examination report has no probative value.  

As the Veteran's lay evidence is not competent to establish in-service herbicide exposure, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus type II and CAD.  Therefore, his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for coronary artery disease status post stenting is denied.







____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


